DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/330397 filed on October 07, 2016.

	

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on March 05, 2021was reviewed by the Examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 



Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mutschler et al. U.S. Patent Application Publication No. 2016/0267157 (herein as ‘Mutschler’)..


As to claim 1 Mutschler teaches a data integration apparatus comprising: a storage device configured to store information of a data format of each table used in a predetermined system in relation to data of a predetermined event and information of a master data format predetermined for each predetermined table as a universal data format among the data (Par. 0041 Mutschler discloses the server is used to monitor the stream source data to determine a data type. The data type sensor data, maintenance data, business data, health management data and computer systems data. Vital data is generated from source data after running pre-defined algorithms on the source data. The streaming source data is seen as the predetermined event.  The server is seen as the storage device.  The data format for predetermined data is data type.  The predetermined data as universal data format is seen as vital data is generated from source data after running pre-defined algorithms on the source data);
and conversion processing definition information of data between the predetermined table in the master data format and a predetermined table in a predetermined data format of the predetermined system (Par. 0045 Mutschler discloses the conversion data map of defined data maps and parameters. The data definitions database which contains properties for all parameters defined in the Master Conversion Database. The data definitions database is seen as the predetermine table);
and an arithmetic unit configured to execute processing of calculating a first similarity that is a similarity between a data format of a table regarding predetermined data, information of the data format of which has not been stored in the storage device, (Par. 0045 Mutschler discloses the Data Definitions Database, which contains properties for all parameters defined in the Master Conversion Database, is used when a new or unknown parameter is found.  For example, a new parameter like Brake Temperature may have never been recorded before, but needs to be recorded for the first time for troubleshooting. The new/unknown parameter is seen as the information of the data format of which has not been stored in the storage device);
and the master data format of each predetermined table, and specifying a predetermined table in the master data format having the first similarity that satisfies a predetermined criterion (Par. 0045 Mutschler discloses the new parameter's definition information is provided to build the new conversion data map. When new parameters are created they are merged with the Master Conversion Database 210.  The new parameter’s definition information is seen as the predetermined table and merged with the master conversion database.  The master conversion database is seen as the master data format);
processing of calculating a second similarity that is a similarity between the master data format of the specified predetermined table and the data format of each table of the system stored in the storage device, and specifying a predetermined table of a predetermined system having the second similarity that satisfies a predetermined criterion (Par. 0044 Mutschler discloses when a stream of source data is monitored the Source Data Type can be determined and flagged as appropriate.  The source data determined as the data type is seen as the predetermine system having the second similarity that satisfies a predetermined criterion. Matching the source data to the source data type is seen as similarity between the mater data format and the data format stored in the storage device);
and processing of reading, from the storage device, the conversion processing definition information on the specified predetermined table in the master data format and the specified predetermined table of the predetermined system, and outputting the conversion processing definition information to a predetermined device as reusable conversion processing component candidate information (Par. 0046 Mutschler discloses the system sending a notification when a new parameter is created in the data conversion.  The notification is seen as reading the conversion processing definition information the source data is translated as a subset data query from user.  Outputting the conversion processing definition is seen as the translated source data into a data query).

As to claim 2 Mutschler teaches each and every limitation of claim 1. 
In addition Mutschler teaches wherein the arithmetic unit calculates the similarity by determining a coincidence of names and a coincidence of data types, of columns of target tables, and applying a result of the coincidence determination to a predetermined algorithm, in calculating the first and second similarities, and reads, from the storage device, the conversion processing definition information on the specified predetermined table in the master data format and the specified predetermined table of the predetermined system regarding the columns with the coincidences specified in the coincidence determination, and outputs the conversion processing definition information to a predetermined device as the reusable conversion processing component candidate information, in outputting the reusable conversion processing component candidate information (Par. 0061 Mutschler discloses the source data being parsed based upon logical types using some logical criteria such as locating flights based upon light legs.  The logical types are seen as the predetermined table).

As to claim 3 Mutschler teaches each and every limitation of claim 2. 
In addition Mutschler teaches wherein the arithmetic unit calculates the similarity by the predetermined algorithm after applying a weighting value determined for each column according to magnitude of an influence on the similarity to the result of the coincidence determination, in calculating the similarities (Par. 0061 Mutschler discloses the source data being parsed based upon logical types using some logical criteria such as locating flights based upon light legs.  And locating trend data from the analytic results. The logical types are seen as the predetermined table).

As to claim 4 Mutschler teaches each and every limitation of claim 3. 
In addition Mutschler teaches wherein the arithmetic unit further outputs information regarding the columns with the coincidences specified in the coincidence determination and to which the weighting value has been applied, and a change interface for the weighting value applied in relation to the columns, for the specified predetermined table in the master data format and the specified predetermined table of the predetermined system, and re-executes the calculation of the similarities and each processing associated with the calculation in response to a weighting value change instruction received in the change interface, in outputting the reusable conversion processing component candidate information (Par. 0057 Mutschler discloses using the user manual input to change the rules that will be used in the data comparison database. Par. 0061 Mutschler discloses the source data being parsed based upon logical types using some logical criteria such as locating flights based upon light legs.  And locating trend data from the analytic results. The logical types are seen as the predetermined table).

As to claim 5 Mutschler teaches a data integration method in which an information processing apparatus including a storage device that stores information of a data format of each table used in a predetermined system in relation to data of a predetermined event and information of a master data format predetermined for each predetermined table as a universal data format among the data (Par. 0041 Mutschler discloses the server is used to monitor the stream source data to determine a data type. The data type sensor data, maintenance data, business data, health management data and computer systems data. Vital data is generated from source data after running pre-defined algorithms on the source data. The streaming source data is seen as the predetermined event.  The server is seen as the storage device.  The data format for predetermined data is data type.  The predetermined data as universal data format is seen as vital data is generated from source data after running pre-defined algorithms on the source data);
and conversion processing definition information of data between the predetermined table in the master data format and a predetermined table in a predetermined data format of the predetermined system (Par. 0045 Mutschler discloses the conversion data map of defined data maps and parameters. The data definitions database which contains properties for all parameters defined in the Master Conversion Database);
executes: processing of calculating a first similarity that is a similarity between a data format of a table regarding predetermined data, information of the data format of which has not been stored in the storage device (Par. 0045 Mutschler discloses the Data Definitions Database, which contains properties for all parameters defined in the Master Conversion Database, is used when a new or unknown parameter is found.  For example, a new parameter like Brake Temperature may have never been recorded before, but needs to be recorded for the first time for troubleshooting. The new/unknown parameter is seen as the information of the data format of which has not been stored in the storage device); 
and the master data format of each predetermined table, and specifying a predetermined table in the master data format having the first similarity that satisfies a predetermined criterion (Par. 0045 Mutschler discloses the new parameter's definition information is provided to build the new conversion data map. When new parameters are created they are merged with the Master Conversion Database 210.  The new parameter’s definition information is seen as the predetermined table and merged with the master conversion database.  The master conversion database is seen as the master data format);
processing of calculating a second similarity that is a similarity between the master data format of the specified predetermined table and the data format of each table of the system stored in the storage device, and specifying a predetermined table of a predetermined system having the second similarity that satisfies a predetermined criterion (Par. 0044 Mutschler discloses when a stream of source data is monitored the Source Data Type can be determined and flagged as appropriate.  The source data determined as the data type is seen as the predetermine system having the second similarity that satisfies a predetermined criterion. Matching the source data to the source data type is seen as similarity between the mater data format and the data format stored in the storage device); 
and processing of reading, from the storage device, the conversion processing definition information on the specified predetermined table in the master data format and the specified predetermined table of the predetermined system, and outputting the conversion processing definition information to a predetermined device as reusable conversion processing component candidate information (Par. 0046 Mutschler discloses the system sending a notification when a new parameter is created in the data conversion.  The notification is seen as reading the conversion processing definition information the source data is translated as a subset data query from user.  Outputting the conversion processing definition is seen as the translated source data into a data query).

As to claim 6 Mutschler teaches each and every limitation of claim 5. 
In addition Mutschler teaches wherein the information processing apparatus calculates the similarity by determining a coincidence of names and a coincidence of data types, of columns of target tables, and applying a result of the coincidence determination to a predetermined algorithm, in calculating the first and second similarities, and reads, from the storage device, the conversion processing definition information on the specified predetermined table in the master data format and the specified predetermined table of the predetermined system regarding the columns with the coincidences specified in the coincidence determination, and outputs the conversion processing definition information to a predetermined device as the reusable conversion processing component candidate information, in outputting the reusable conversion processing component candidate information (Par. 0061 Mutschler discloses the source data being parsed based upon logical types using some logical criteria such as locating flights based upon light legs.  The logical types are seen as the predetermined table. Par. 0062 Mutschler discloses the parameter name is the column name).

As to claim 7 Mutschler teaches each and every limitation of claim 6. 
In addition Mutschler teaches wherein the information processing apparatus calculates the similarity by the predetermined algorithm after applying a weighting value determined for each column according to magnitude of an influence on the similarity to the result of the coincidence determination, in calculating the similarities (Par. 0061 Mutschler discloses the source data being parsed based upon logical types using some logical criteria such as locating flights based upon light legs.  And locating trend data from the analytic results. The logical types are seen as the predetermined table).

As to claim 8 Mutschler teaches each and every limitation of claim 7. 
In addition Mutschler teaches wherein the information processing apparatus further outputs information regarding the columns with the coincidences specified in the coincidence determination and to which the weighting value has been applied, and a change interface for the weighting value applied in relation to the columns, for the specified predetermined table in the master data format and the specified predetermined table of the predetermined system, and re-executes the calculation of the similarities and each processing associated with the calculation in response to a weighting value change instruction received in the change interface, in outputting the reusable conversion processing component candidate information (Par. 0057 Mutschler discloses using the user manual input to change the rules that will be used in the data comparison database. Par. 0061 Mutschler discloses the source data being parsed based upon logical types using some logical criteria such as locating flights based upon light legs.  And locating trend data from the analytic results. The logical types are seen as the predetermined table).



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  May 22, 2021Examiner, Art Unit 2159            
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159